Citation Nr: 1204255	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-21 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to separate ratings for DDD and DJD of the lumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected DDD and DJD of the lumbar spine, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to January 1974.

This appeal to the Board of Veterans' Appeals (Board) arises from a June 2007 rating decision in which the RO granted service connection for DDD and DJD of the lumbar spine and assigned an initial 20 percent rating, effective August 31, 2001.  In March 2008, the Veteran filed a notice of disagreement (NOD) with the assigned rating for his lumbar spine disability, to include disagreement with the decision not to assign separate evaluations for DDD and DJD.  The RO issued a statement of the case (SOC) in May 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2008.  

In March 2010, the Veteran indicated a desire for a live videoconference hearing before a member of the Board.  Later that same month, the RO contacted the Veteran regarding the scheduling of his hearing, at which time the Veteran withdrew his request for a Board hearing and indicated that he desired a hearing before a Decision Review Officer (DRO) at the RO.  In March 2011, the Veteran's authorized representative confirmed that the Veteran no longer wanted a hearing before a member of the Board.  His request for a Board hearing is thus considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

In June 2010, the Veteran testified during a hearing before a DRO at the RO; a transcript of this hearing is of record.
Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for his lumbar spine disability, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

As explained in further detail in the remand below, the Veteran submitted evidence, including records from the Social Security Administration (SSA), reflecting that he is unable to work due to his chronic back pain.  Accordingly, and consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009), the appeal has been expanded to include the matter of the Veteran's entitlement to a TDIU due to his service-connected lumbar spine DDD and DJD.  

As a final note, the Board notes that the claims file reflects that the Veteran was previously represented by Virginia Department of Veterans Affairs (as reflected in an August 2001 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In February 2010, the Veteran filed a VA Form 21-22, appointing the American Legion as his representative.  Thereafter, in June 2010, the Veteran filed a VA Form 21-22 appointing Veterans of Foreign Wars of the United States as his representative.  The Board recognizes the change in representation.

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.  
At the outset, the Board observes that total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

In this case, the Veteran has not, at any point pertinent to the current claim for increase, met the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as service connection is in effect only for lumbar spine DDD and DJD, and gastric ulcer, which have a combined rating of 20 percent from August 31, 2001.  However, a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases (and pursuant to specifically prescribed procedures), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

During the pendency of his appeal, the Veteran submitted evidence, to include a November 2003 favorable SSA determination and various lay statements, indicating that he is unable to work because of back pain.  Thus, he appears to raise the matter of his entitlement to a TDIU in the context of his claim for a higher initial rating.  Given this, the claim for a TDIU is essentially a component of the claim for a higher initial rating.  See Rice, 22 Vet. App. at 447.

The Board notes, however, that the RO has not adjudicated a claim for a TDIU.  Under these circumstances, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the action pertinent to such claim, the RO should adjudicate the matter of the Veteran's entitlement to a TDIU due to DDD and DJD of the lumbar spine, in the first instance, to avoid prejudice to the Veteran.  See e.g. Bernard v. Brown, Vet. App. 384 (1993).

As for the Veteran's initial rating claim on appeal, to include the question of whether separate ratings are warranted for DDD and DJD, the Board observes that VA shall provide a medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In the context of an increased rating claim, this duty requires that VA conduct an examination which provides "sufficient detail" as necessary to evaluate a particular disability.  38 C.F.R. § 4.2 (2011); see also Green v. Derwinski, 1 Vet. App. 121, 124 (stating that VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  Moreover, when there is assertion of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal.  See VAOPGCPREC 11-95 (1995).  

Here, the record reflects that the Veteran most recently underwent VA orthopedic examination in January 2010.  Although the Veteran reported a history of pain radiating to both of his lower extremities during this examination, no neurological examination was completed.  Following the January 2010 VA examination, private medical records were obtained from Pain Medicine Associates, which are dated from August 2008 to June 2010, reflect evaluation for similar complaints, and include a diagnosis of lumbar radiculopathy.  In addition to the Veteran's lower extremity complaints, the record reflects that the Veteran testified at his June 2010 DRO hearing that he recently began having bladder problems and that a VA urologist concluded such problems may be related to his lumbar spine.  

Separate or higher ratings may be warranted for additional neurological impairment associated with a lumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1).  Thus, a discussion of the Veteran's lower extremity and urological complaints and their significance, if any, is necessary to adequately address the current severity of his DDD and DJD of the lumbar spine. 

On this record, the Board finds that new VA orthopedic and neurological examinations are needed for the purpose of obtaining information regarding the current severity of his service-connected lumbar spine disability.  Such examinations are not only necessary to evaluate the significance, if any, of the Veteran's lower extremity and urological complaints, but also to ascertain whether there has been an increase in his disability since the January 2010 VA examination, as he reported in an August 2010 written statement to VA.  
Hence, the RO should arrange for the Veteran to undergo orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claims (which, on these facts, all emanate from an original claim for, and award of, service connection, and will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.
Prior to arranging for further examination, to ensure that the record before each examiner is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Mountain Home, Tennessee dated from April 1997 to August 2002, from March 2003 to March 2006, from January 2007 to July 2009, from May 2010 to June 2010, and from August 2010 to January 2011.  The Veteran has indicated throughout this appeal that he has received treatment for his service-connected lumbar spine disability at this facility since 1998 and that he continues to receive treatment at this facility.  Thus, it appears that more recent records at this facility likely exist.  Additionally, it appears that older records may exist during those periods not represented by the current record since there is no indication that a specific request was made for records dating from August 2002 to March 2003, from March 2006 to January 2007, and from July 2009 to May 2010.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   Hence, the RO should obtain from the Mountain Home VAMC all outstanding, pertinent  records of evaluation and/or treatment of the Veteran, dated from August 2002 to March 2003, from March 2006 to January 2007, from July 2009 to May 2010, and since January 2011, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should also inform the Veteran of the information and evidence needed to substantiate a claim for a TDIU due to his service-connected low back disability , specifying what evidence VA will provide and what evidence the Veteran is to provide.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the initial rating claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above), is appropriate.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should furnish to the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU due to DDD and DJD of the lumbar spine. 

2.  The RO should obtain from the Mountain Home VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated from August 2002 to March 2003, from March 2006 to January 2007, from July 2009 to May 2010, and since January 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  It should also inform the Veteran of the information and evidence necessary to substantiate a claim for a TDIU, and should specify what evidence VA will provide and what evidence the Veteran is to provide.

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The neurological examination should be conducted first, and the report of that examination should furnished to orthopedic examiner.

The entire claims file, to include a complete copy of the REMAND must be made available to each physician designated to examine the Veteran, and each report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

Neurological examination - The physician should identify all neurological impairment associated with the Veteran's DDD and DJD of the lumbar spine, to include any lumbar radiculopathy or bladder/urological impairment(s).  For each identified neurological impairment, the examiner should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected lumbar spine disability.  If so, the examiner should assess the severity of each such manifestation as mild, moderate, moderately severe, or severe.

Orthopedic examination - The physician should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating Intervertebral Disc Syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least 4 weeks but less than 6 weeks; or (b) at least 6 weeks.

6.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate each claim on appeal in light of pertinent evidence and legal authority (to include 38 C.F.R. § 4.16(b), as appropriate).  The RO's adjudication of the claim for higher initial rating for DDD and DJD of the lumbar spine should include consideration of whether staged rating, pursuant to Fenderson (cited above), is warranted.  

9.  If any benefit sought on appeals remain denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered (in particular, 38 C.F.R. § 4.16(b)), along with reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


